Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 1 of 11 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 Genevieve Tan, individually and on behalf of all others
 similarly situated;                                                    Civil Action No: 1:21-cv-1617
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Allied Account Services, Inc.

                                       Defendant.

       Plaintiff Genevieve Tan (hereinafter, “Plaintiff”), individually an on behalf of all others

similarly situated, by and through her attorneys, Horowitz Law, PLLC, complains, states and alleges

against Defendant Allied Account Services, Inc. (hereinafter “Defendant” or “Allied”), individually

and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of

Civil Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      This action seeks to recover for violations of the Fair Debt Collections Practices Act,

   15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                   JURISDICTION AND VENUE

       2.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

   and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

   pursuant to 28 U.S.C. § 1367(a).

       3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to this claim occurred.

                                                                                                    1
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 2 of 11 PageID #: 2




                                               PARTIES

      4.      Plaintiff is a resident of the State of New York, County of Queens.

      5.      Plaintiff is a natural person allegedly obligated to pay a debt.

      6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692(a)(3).

      7.      Defendant Allied Account Services, Inc. is a “debt collector” as the phrase is defined

   in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 422 Bedford Avenue,

   Bellmore, NY 11710.

      8.      Upon information and belief, Defendant Allied is a company that uses the mail,

   telephone, and facimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

                                              THE FDCPA

      9.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

   collection of debts’ does not require ‘misrepresentation or other abusive debt collection

   practices.’” 15 U.S.C. §§ 1692(b) & (c).

      10.     Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

   determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),



                                                                                                  2
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 3 of 11 PageID #: 3




   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

      11.     The purpose of the FDCPA is to protect consumers from deceptive or harassing

   actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted

   by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell

   v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

      12.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers…

   as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

   themselves to bring suit under the Act, but who are assumer by the Act to benefit from the

   deterrent effect of civil actions brought by others.” Jacobson v. Healthcar Fin. Servs., 516 F.3d

   85, 91 (2d Cir. 2008).

      13.     As such, the circumstances of the particular debtor in question have no bearing as to

   the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,

   Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he

   or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the

   plaintiff consumer’s actions or inaction in response to a communication from a debt collector

   are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).

      14.     Instead, “the test is how the least sophisticated consumer—one not having the

   astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, everday, common

   consumer---understands the notice he or she receives.” Russell, 74 F.36 at 34.

      15.     If a debt collector’s communication is “reasonably susceptible to an inaccurate

   reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer

   Credit, Inc. 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA



                                                                                                     3
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 4 of 11 PageID #: 4




   if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,” of

   if the communication “would make the least sophisticated consumer uncertain as to her rights.”

   Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.

       16.     The FDCPA is a strict liability statute, and a debt collector’s intent may only be

   considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,

   591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendnat’s culpability my only be

   considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63

   (2d Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt

   collector. Id.

                                        CLASS ALLEGATIONS
       17.     Plaintiff brings this action individually and as a class action on behalf of all persons

   similarly situated in the State of New York.

       18.     Plaintiff seeks to cerity a class of:

                       All consumer to who Defendant Allied sent a collection letter substantially
                       and materially similar to the Letter sent to Plaintiff, which letter was sent on
                       or after a date one year prior to the filing of this action to the present.


       19.     This action seeks a finding that Defendant Allied’s conduct violates the FDCPA, and

   asks that the Court award damages as suthroized by 15 U.S.C. §1692k.

       20.     The Class consist of more than thirty-five persons.

       21.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law or

   fact raised by this action affect all members of the Class and predominate over any individual

   issues. Common relief is therefore sought on behalf of all members of the Class. A class action

   is superior to other available methods for the fair and efficient adjudication of this controversy.




                                                                                                     4
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 5 of 11 PageID #: 5




      22.     The prosecution of separate actions by individual members of the Class would ceate

   a risk of inconsistent or varying adjudications with respect to the individual members of the

   Class, and a risk that any adjudications with respect to individual members of the Class would,

   as a practical matter, either be dispositive of the interests of other members of the Class not party

   ot the adjudication, or substantially impair or impede their ability to protect ttheir interests.

   Defendant has acted in a meanner applicable to the Class as a whole such that declaratory relief

   is warranted.

      23.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

   The management of the class is not extraordinarily difficult, and the factual and legal issues

   raised by this action will not require extended contact with the mebers of the Class, because

   Defendant’s conduct was perpertrated on all members of the Class and wil be established by

   common proof. Moreover, Plaintiff has retained counsel experienced in actions brough under

   consumer protection laws.

                                       FACTUAL ALLEGATIONS

      24.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      25.     Some time prior to October 1, 2020, an obligation was allegedly incurred to National

   Grid/Long Island Gas.

      26.     The National Grid/Long Island Gas obligation arose out of a transactions in which

   money, property, insurance or services which were the subject of the transactions were primarily

   for personal, family or household purposes.




                                                                                                      5
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 6 of 11 PageID #: 6




        27.   Specifically, the National Grid/Long Island Gas debt, was a utility charge that was

   used for personal, family, and household purchases.

        28.   The alleged National Grid/Long Island Gas obligation is a “debt” as defined by 15

   U.S.C. §1692a(5).

        29.   National Grid/Long Island Gas is a “creditor” as defined by 15 U.S.C. § 1692a(4).

        30.   National Grid/Long Island Gas assigned and/or sold the account to Defendant Allied

   to collect the alleged debt.

        31.   Defendant Allied collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

        32.   On or about October 1, 2020, Defendant Allied sent Plaintiff a debt collection letter

   (the “Letter”) regarding the alleged debt owed to National Grid/Long Island Gas. See Exhibit

   A.

        33.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

        34.   The Letter was received and read by Plaintiff.

        35.   15 U.S.C. § 1692g requires a debt collector within five days of an initial

   communication to provide the consumer with a written validation notice, known as a “G-

   Notice”, which must include the following infrormation:

              1) the amount of the debt;

              2) the name of the creditor to whom the debt is owed;

              3) a statement that unless the consumer, within thirty days after receipt of the notice,

                  disputes the validity of the debt, or any portion thereof, the debt will be assumed

                  to be valid by the debt collector;



                                                                                                    6
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 7 of 11 PageID #: 7




               4) a statement that if the consumer notifies the debt collector in writing within the

                    thirty-day period that the debt, or any portion thereof, is disputed, the debt

                    collector will obtain verification of the debt or a copy of the judgment against the

                    consumer and a copy of such verification or judgment will be mailed to the

                    consumer by the debt collector; and

               5) a statement that, upon the consumer’s written request within the thirty-day

                    period, the debt collector will provide the consumer with the name and address

                    of the original creditor, if different from the current creditor. 15 U.S.C. §

                    1692g(a).

       36.     Defendant’s Letter completely misstates the consumer’s rights and responsibilities

   under the G-Notice.

       37. It states in relevant part:

       If you notify this office verbally or in writing within 30 days from receipt of this notice
       that the debt, or any portion thereof, is disputed, this office will obtain verification of the
       debt or a copy of the judgment against the consumer and a copy of such verification or
       judgment and mail it to you. If you request of this office verbally or in writing within
       30 days after receiving this notice, this office will provide you with the name and address
       of the original creditor, if different from the current creditor.

(emphasis added).

       38.     15 U.S.C. §1692 g(a)(4) requires a debt collector to inform the consumer that in order

   to obtain verification of the debt, the consumer must notify the collector “in writing” or by

   “written request”, whereas Defendant’s notice provides for verbal communication.

       39.     Upon information and belief, Defendant would not honor verbal disputes pursuant to

   Sections 1692g (a)3 and (a)4.

       40. Only written disputes would trigger Defendant’s obligations to provide verification

   under §§ 1692g (a)(4)-(5) and to similarly cease collection efforts pursuant to § 1692g(b).


                                                                                                         7
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 8 of 11 PageID #: 8




       41. In addition, even if Defendnat would honor such a dispute, Defendant would not cease

   collections as required when receiving a written dispute.

       42. Moreover, even if Defendant would cease collections upon receiving a verbal dispute,

   it would not be handled in a similar timeframe as a written dispute.

       43. Due to Defendant’s actions, Plaintiff was confused and thought verbal and written

   disputes would present equal rights when, in fact, they did not.

       44. Defendant’s actions were false, deceptive, and/or misleading.

       45. Plaintiff was concerned and confused by the Letter and was therefore unable to evaluate

   her options of how to handle this debt.

       46. Because of this, Plaintiff expended time, money, and effort in determining the proper

   course of action. In addition, Plaintiff suffered emotional harm due to Defendant’s improper

   acts.

       47. Defendant’s deceptive, misleading and unfair representations with respect to its

   collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability

   to intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

   respond to Defendant’s demand for payment of this debt.

       48. Plaintiff would have pursued a different course of action were it not for Defendant’s

   statutory violations.

       49. As a result of Defendant’s deceptive, misleading and false debt collection practices,

   Plaintiff has been damaged.

                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

       50. Plaintiff repeats the above allegations as if set forth here.



                                                                                                     8
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 9 of 11 PageID #: 9




      51. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

      52. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      53. Defendant violated said section, as described above, by making a false or misleading

   representation in violation of Section 1692e (10).

      54. By reason thereof, defendant is liable to Plaintiff for judgment that Defendant’s conduct

   violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

   statutory damages, costs and attorneys’ fees.

                                           COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    15 U.S.C. §1692f et seq.
      55. Plaintiff repeats the above allegations as if set forth here.

      56. Alternatively, Defendant’s debt collection efforts attempted and/or directed towards the

   Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. §

   1692f.

      57. Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or unconscionable

   means in connection with the collection of any debt.

      58. Defendant violated this section by unfairly misrepresenting Plaintiff’s rights and

   misleading Plaintiff as to the proper course of action.

      59. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

   violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages, statutory

   damages, costs and attorneys’ fees.

                                 COUNT III
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692g et seq.

                                                                                                    9
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 10 of 11 PageID #: 10




       60.     Plaintiff repeats the above allegations as if set forth here.

       61.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       62.     Pursuant to 15 U.S.C. § 1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall… send the

                   consumer a written notice containing –…

                   4. A statement that if the consumer notifies the debt collector in writing

                      within thirty-day period that the debt, or any portion thereof, is

                      disputed, the debt collector will obtain verification of the debt or a

                      copy of a judgment against the consumer and a copy of such

                      verification or judgment will be mailed to the consumer by the debt

                      collector; and

                   5. A statement that, upon the consumer’s written request within the

                      thirty-day period, the debt collector will provide the consumer with the

                      name and address of the original creditor, if different from the current

                      creditor.

       63.     Defendant violated this section by failing to provide the proper notice required by

    Section 1692g in an initial collection letter.

       64.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY



                                                                                                  10
Case 1:21-cv-01617-LDH-VMS Document 1 Filed 03/26/21 Page 11 of 11 PageID #: 11




        65.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Genevieve Tan, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Allied as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


        Dated: Flushing, New York
               March 26, 2021

                                                              /s/ Uri Horowitz
                                                              By: Uri Horowitz, Esq.
                                                              Horowitz Law, PLLC
                                                              14441 70th Road
                                                              Flushing, NY 11367
                                                              Phone: (718) 705-8706
                                                              Fax: (718) 705-8705
                                                              Attorneys For Plaintiff




                                                                                                   11
